NOT FOR PUBLICATION

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                        CAMDEN VICINAGE

EMILY DOCHERTY, GERALD DEARIE,:
JERMAINE MILLS, AND FREDERICK :
SCHARTNER individually and on :
behalf of all similarly       :
situated persons,             :
                              :
               Plaintiffs,    : Civil Action No. 15-8785 (RMB)
                              :
          v.                  :
                              :         OPINION
CAPE MAY COUNTY, et al.,      :
                              :
          Defendants.         :


APPEARANCES:

ROBERT MORLEY, ESQ.
Morley Law, LLC
1405 Wickapecko Drive, Suite 2
Ocean, N.J. 07712

TIMOTHY McILWAIN, ESQ.
McIlwain, LLC
2020 New Road, Suite A
Linden, NJ 08221
        On behalf of Plaintiffs

EDWARD PARK, Esq.
RICHARD GOLDSTEIN, Esq.
Marshal Dennehey Warner Coleman & Goggin
15000 Midlantic Drive, Suite 200
P.O. Box 5429
Mount Laurel, NJ 08054

       On behalf of Defendants
BUMB, United States District Judge
      This    matter     comes    before        the    Court      to     adjudicate        the

affirmative defense asserted in Defendants’ Rule 12(b)(6) motion

to dismiss (ECF No. 30), that Plaintiffs Emily Docherty, Jermaine

Mills,   Frank    Schartner       and    Gerald       Dearie       (collectively       “the

Plaintiffs”) failed to exhaust administrative remedies prior to

suit as required by the Prison Litigation Reform Act, 42 U.S.C. §

1997e(a) (“PLRA”).        The    Court    held        an   evidentiary        hearing       to

resolve this matter on June 6 and June 27, 2018, at which time the

parties had the opportunity to present evidence and testimony and

to   submit   argument     to    the    Court     thereafter.          For    the   reasons

discussed     below,    the     Court   finds     that      with    the      exception      of

Plaintiffs’ allegations regarding overcrowding, each Plaintiff

have failed to properly exhaust administrative remedies under the

PLRA; however, the administrative grievance procedures at Cape May

County Correctional Facility were unavailable to Plaintiffs for

the issue of overcrowding.1

I.    BACKGROUND

      Defendants       brought     a    Rule     12(b)(6)         motion      to    dismiss

Plaintiffs’     Second    Amended       Complaint          (ECF    No.    30)      based   on

Plaintiffs’ failure to exhaust the administrative remedies prior

to filing suit pursuant to the PLRA. (Defs.’ Mot. To Dismiss, ECF


1The PLRA exhaustion requirement is inapplicable to claims in the
Third Amended Complaint under the New Jersey Law Against
Discrimination (“NJLAD.”)
                                           2 
 
No. 42-4 at 5-9). On June 29, 2017, the Court denied Defendants’

motion to dismiss for Plaintiffs’ failure to plead exhaustion of

administrative     remedies;     however,    the    Court   ruled   that     an

evidentiary    hearing   would     be   scheduled   to   address    the    PLRA

exhaustion issue after discovery. (June 29, 2017 Order, ECF No.

73, at 1); see Bryant v. Rich, 530 F.3d 1368, 1377 n. 14 (11th

Cir. 2008) (“if the district court looks beyond the pleadings to

a factual record in deciding the motion to dismiss for failure to

exhaust—a procedure closely analogous to summary judgment—then the

court must assure that [the plaintiff] has fair notice of his

opportunity to develop a record”) (quoting Wyatt v. Terhune, 315

F.3d 1198, 1120 n. 14 (9th Cir. 2003); Small v. Camden County, 728

F.3d 265, 271 (3d Cir. 2013) (“judges may resolve factual disputes

relevant to the exhaustion issue[.]”)

     The evidentiary hearing was held on June 6 and June 27, 2018.

(Minute Entries, ECF Nos. 171, 175.) Additionally, Plaintiffs

proffer an expert report by Wayne A. Robbins, who has specialized

knowledge in prison administration. (Plaintiffs’ Trial Brief, ECF

No. 182 at 17.) The expert report is offered by Plaintiffs to

describe how the grievance procedures at the Cape May County

Correctional     Facility   were    unavailable     to   Plaintiffs.      (Id.)

Defendants oppose admission of the expert report. (Defendants’

Trial Brief, ECF No. 181 at 56.)




                                        3 
 
II.   PLAINTIFF’S EXPERT REPORT

      The Court first turns to the issue of the Plaintiffs’ expert.

Plaintiffs offer the expert report of Wayne A. Robbins to opine on

the structure of the Cape May County Correctional Facility’s

grievance procedures and availability of the procedures to inmates.

Admissibility of expert testimony is governed by Fed. R. Evid.

702, which provides:

             A witness who is qualified as an expert by
             knowledge, skill, experience, training, or
             education may testify in the form of an opinion
             or otherwise if:

                   (a) the expert’s scientific, technical,
                   or other specialized knowledge will help
                   the trier of fact to understand the
                   evidence or to determine a fact in issue;

                   (b) the testimony is based on sufficient
                   facts or data;

                   (c) the testimony is the product reliable
                   principles and methods; and

                   (d) the expert has reliably applied the
                   principles and methods to the facts of
                   the case.

      Rule   702(a)     primarily    relates   to   relevance,    whether     the

testimony “assist[s] the trier of fact to understand the evidence

or to determine a fact in issue." Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579, 591 (1993). Exhaustion under the PLRA is a

question     of   law   to   be   determined   by   a   judge,   even   if   that

determination involves the resolution of disputed facts. Small,

728 F.3d at 269.

                                        4 
 
       Cape May County Correctional Facility’s written grievance

procedures are not complex and the testimony about how those

procedures work in practice is not difficult to understand. The

legal issue of whether Plaintiffs properly exhausted Cape May

County Correctional Facility’s written grievance procedures do not

require specialized knowledge and skill beyond the experience of

the Court. See Robinson v. Superintendent Rockview SCI, 831 F.3d

148, 153 (3d Cir. 2016) (“to properly exhaust administrative

remedies prisoners must complete the administrative review process

in accordance with the applicable procedural rules, rules that are

defined not by the PLRA, but by the prison grievance process

itself”) (internal quotations omitted).

       Moreover, whether those procedures were in practice available

to Plaintiffs can be determined by the Court from the evidence and

testimony at the Hearing. See Ross v. Blake, 136 S. Ct. 1850, 1859,

1862 (2016) (“the court must perform a thorough review of materials

and then address the legal issues … concerning the availability of

administrative remedies.”) Nor has this Court found any precedent

for admission of expert testimony on the issue of PLRA exhaustion.

Accordingly, because it will not assist the trier of fact to

understand the evidence the Court determines the Expert Report of

Wayne A. Robbins is inadmissible under Federal Rule of Evidence

702.




                                  5 
 
III.   LEGAL STANDARDS OF CLAIMS

       A.   Exhaustion Under the PLRA

       42 U.S.C. § 1997e(a) provides: “No action shall be brought

with respect to prison conditions under section 1983 of this title,

or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative

remedies as are available are exhausted.” Failure to exhaust under

the PLRA is an affirmative defense, with the burden of proof on

the defendant. Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002).

After the defendant establishes that the inmate failed to exhaust

administrative remedies, the burden shifts to the inmate to show

that such remedies were unavailable. Rinaldi v. United States, 904

F.3d 257, 268 (3d Cir. 2018). “[E]xhaustion is a question of law

to be determined by a judge, even if that determination requires

the resolution of disputed facts.” Small, 728 F.3d at 269.

       Whether or not an administrative remedy is formally adopted

by a State Department of Corrections is “irrelevant to the[]

rationales for exhaustion.” Concepcion v. Morton, 306 F.3d 1347,

1354 (3d Cir. 2002). An administrative remedy program satisfies

the requirements for PLRA exhaustion if it (1) gives inmates the

opportunity to inform prison administration about any complaints;

(2) provides written responses to inmates; (3) subjects written

responses to review by supervisors; and (4) requires signatures by

multiple administrative parties for final resolution. Id. at 1354.

                                   6 
 
The administrative remedy program should provide “a forum through

which inmates could potentially resolve their disputes, thereby

reducing the quantity of prisoner litigation.” Id. at 1354–55.

Furthermore, “the remedy form submitted by the inmate and the

written response provided by the prison administration [should]

facilitate adjudication [in court] by clarifying the contours of

the controversy.” Concepcion, 306 F.3d at 1354–55 (citing Porter

v. Nussle, 534 U.S. 516, 525 (2002).

     Exhaustion of all available remedies is mandatory. Ross, 136

S. Ct. at 1857. Failure to comply substantially with the procedural

requirements of the applicable prison's grievance system will

result in a procedural default of the claim. Woodford v. Ngo, 548

U.S. 81, 92-94 (2006).

     “Under § 1997e(a), the exhaustion requirement hinges on the

‘availab[ility]’ of administrative remedies[.]” Ross, 136 S. Ct.

at 1853. There are at least three circumstances where an official

written administrative remedy procedure is unavailable. Id. at

1859.   First,   an    administrative      procedure    is   unavailable    when

corrections officers are “unable or consistently unwilling to

provide any relief,” resulting in a dead end. Id. (quoting Booth

v.   Churner,    532    U.S.   731,   736,     738     (2001)).   Second,     an

administrative remedy program “might be so opaque that it becomes,

practically speaking, incapable of use.” Id. at 1859.              When rules

are “so confusing that ... no reasonable prisoner can use them,”

                                      7 
 
then   “they're   no   longer    available.   Id.   Third,   administrative

remedies   are    unavailable     “when    prison   administrators   thwart

inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” Id. at 1860.

       Where a prison’s grievance procedure excludes remedies for

certain issues, a district court might conclude that the grievance

procedures were a dead end. See Shumanis v. Lehigh County., 675

F. App'x 145, 149 (3d Cir. 2017) (remanding for further development

of the record where possible reading of prison grievance policy

excluded issues of federal law from administrative remedies).

Refusal to provide an inmate with a grievance form, if the form

is   necessary    to   exhaust   administrative     remedies,   renders   the

grievance process unavailable within the meaning of § 1997e. See

Spada v. Martinez, 579 F. App'x 82, 86 (3d Cir. 2014) (per curiam)

(remanding where a fact question existed concerning whether prison

officials refused to provide inmates with grievance forms).

       B. Claims Under the New Jersey Law Against Discrimination
       (“NJLAD”)

       Counts IV and V of the Third Amended Complaint are brought

under the NJLAD, N.J. Stat. 10:5-12 et seq. The NJLAD does not

require a plaintiff to exhaust administrative remedies before

commencing an action. Mitchell v. W. Union, No. 06–949, 2007 WL

4440885 (JLL), at *3 n. 6 (D.N.J. Dec. 18, 2007) (citing N.J. Stat.

10:5-12); Davie v. Barnegat Bd. of Educ., No. CIV.A.09-5769 (MLC),

2010 WL 1186273, at *3 (D.N.J. Mar. 24, 2010).
                                      8 
 
IV.   FINDINGS OF FACT ON PLRA EXHAUSTION

      1. Plaintiff Emily Docherty was an inmate at Cape May County

Correctional Facility when she instituted this putative class

action on December 21, 2015. (Compl., ECF No. 1, ¶2.) On December

28, 2017, Plaintiffs filed a Third Amended Putative Class Action

Complaint against Defendants. (Third Am. Compl., ECF No. 127.)

      2. Plaintiffs, former pretrial detainees at Cape May County

Correctional     Facility      (“Facility”),        are   putative     class

representatives for four separate classes of former, current, and

future pretrial detainees and convicted inmates at the Facility.

(Third Am. Compl., ¶¶9, 11-13, ECF No. 127.)

      3. Plaintiff Docherty (“Docherty”) is a former female pretrial

detainee who was detained at the Facility on and off since December

21, 2015, and the putative class representative for all female

inmates and pretrial detainees. (Id. ¶¶2, 9.) On behalf of female

inmates and detainees, Docherty alleges that they are not provided

with adequate feminine hygiene products, toilet paper and clean

clothing. (Id. ¶¶42-44.)

      4.   Plaintiff   Mills   (“Mills”)   is   a   former   male    pretrial

detainee who was detained at the Facility since September 2014,

and the putative class representative for all Muslim inmates and

pretrial detainees. (Id. ¶¶4, 12.) On behalf of all Muslim inmates

and detainees, Mills alleges that they are forced to congregate in

an unsanitary environment at the Facility and denied religious

                                    9 
 
study time and instruction in contrast to other religious groups.

(Id. ¶¶45-55.)

      5. Plaintiff Schartner (“Schartner”) is a former male pretrial

detainee with diabetes who was detained at the Facility between

May   26,   2016    and   October   14,      2016,   and   the   putative   class

representative for all inmates and detainees with a disability who

require reasonable accommodation. (Third Am. Compl. ¶¶5, 13, 57.)

On behalf of all inmates and detainees with a disability, Schartner

alleges that they are discriminated against and denied reasonable

access to medical care and accommodation in violation of NJLAD.

(Id. ¶¶56-65, 87-92.)

      6. Plaintiff Dearie (“Dearie”) is a former male inmate and

pretrial detainee who was detained at the Facility, and the

putative class representative for all inmates and detainees who

have allegedly been harmed or have a reasonable apprehension of

being harmed by exposure to mold, insect infestation and inadequate

ventilation,       resulting   in   their     illnesses    or    apprehension   of

illnesses. (Id. ¶¶35-39.)

      7.    Plaintiffs     allege    that      overcrowded       and   unsanitary

conditions at the Facility violate the Fourteenth Amendment Due

Process rights of pretrial detainees (Count I) and the Eighth

Amendment rights of convicted inmates (Count II). (Id. ¶¶67-73.)

Mills alleges that Muslim inmates’ and detainees’ religious rights

are denied in violation of the First Amendment and the Fourteenth

                                       10 
 
Amendments (Count III), and the NJLAD (Count IV). (Third Am.

Compl., ¶¶74-86, ECF No. 127.) Schartner alleges that disabled

inmates and detainees are discriminated against in violation of

NJLAD. (Count V) (Third Am. Comp., ¶¶87-92, ECF No. 127.)

     8. Based on these allegations, Plaintiffs are seeking damages,

attorney’s fees and costs, and injunctive and equitable relief

pursuant to 42 U.S.C. § 1983 and state law. (Id. ¶¶1-8, ECF No.

127 at 23-25.)

     9. On May 15, 2018, this Court entered an Order scheduling an

evidentiary       hearing    for   June    6,    2018,     to   resolve    the    PLRA

exhaustion issue. (May 15, 2018 Order, ECF No. 161.) On May 30,

2018, counsel for Plaintiffs filed the “Expert Report on Behalf of

Plaintiff by Wayne A. Robbins.” (“Robbins Report,” ECF No. 165.)

     10. On June 6, 2018, the Hearing was held and Plaintiffs

Docherty, Schartner, and Dearie testified on behalf of Plaintiffs.

(Minute Entry, ECF No. 171.)

     11.    At    the   Hearing,    Defendants       objected       to   Plaintiffs’

informal    request     to    produce     Lieutenant       Robert    Campbell     for

Plaintiffs’ case-in-chief. (June 6, 2018 Hr’g Tr. 11:4-18, ECF No.

172.) In response, Plaintiffs requested to read into the record

the transcripts of Lieutenant Campbell’s Rule 30(b)(6) deposition

conducted over three days, in lieu of his live testimony. (Id.

11:20-12:18.) On August 8, 2018, the Court reviewed the deposition

testimony    of    Lieutenant      Robert       Campbell    and   ruled    that    the

                                          11 
 
deposition testimony was admissible in part and inadmissible in

part. (Order, ECF No. 183.)

     12. Also at the June 6, 2018 hearing, the Court ordered the

parties to submit briefing with respect to admissibility of expert

testimony on PLRA exhaustion. (Minute Entry, ECF No. 171.)

     13. The hearing was continued on June 27, 2018 and Plaintiff

Jermaine   Mills   testified   on   behalf   of   Plaintiffs.   Lieutenant

Campbell testified on behalf of Defendants. After exhibits were

admitted into evidence without objection, all sides rested. (June

27, 2018 Hr’g Tr., ECF No. 181 at 259-465.)

     14. Lieutenant Campbell is currently employed with the Cape

May County Sheriff’s Office. He has been employed by the Sheriff’s

Office for more than 20 years. He worked in the Cape May County

Correctional Facility during his entire career with the Sheriff’s

Office. Lieutenant Campbell began his career as an officer in 1997

and he was promoted to the position of Sergeant in 2006. In

September 2010, he was promoted to the position of Lieutenant.

(June 27, 2018 Hr’g Tr. 98:10-99:6, ECF No. 181 at 356-57.)

     15. During his service in the capacity of sergeant, Lieutenant

Campbell supervised corrections officers. Supervisory sergeants

are also identified as “shift supervisors.” (Id. 99:16-23, ECF No.

181 at 357.)

     16. In 2013, Lieutenant Campbell was transferred to Inmate

Affairs (“IA”) as the Inmate Affairs Officer. IA is responsible

                                    12 
 
for dealing with inmate rights. (June 27, 2018 Hr’g Tr. 100:7-

101:1, ECF No. 181 at 358-59.)

     17. Once an inmate complaint rises to the level of an official

grievance under the written grievance procedure, the grievance is

forwarded to Lieutenant Campbell’s attention to be addressed.

(June 27, 2018 Hr’g Tr. 100:18-24, ECF No. 181 at 358.)

     18. The Cape May County Sheriff’s Office Standard Operating

Procedure (“SOP”) 1101 (Ex. D-4) regarding “Inmate Rights and

Grievance Procedure” is disseminated to all staff at the Facility.

(Id. 103:14-104:3, ECF No. 181 at 361-62.) SOP 1101 is issued

electronically   to   all   staff    and   requires   their   electronic

signatures to indicate receipt and understanding of the SOP. (Id.

104:4-15, ECF No. 181 at 362.) The stated purpose of SOP 1101 is:

“[p]rotecting the fundamental rights of the inmates assists in

maintaining a balance of equity and fair treatment for the inmates

within the correctional center, with emphasis on, the protection

of the inmates from personal abuse, corporal punishment, personal

injury, disease, property damage and/or harassment.” (Ex. D-4 at

CCC940.)

     19. The Inmate Handbook was revised on April 1, 2013, March

6, 2014, and October 1, 2015. (Exs. D-1, D-2, D-3). The “Grievance

Procedure[s]” appear on page 47 of the Handbook in each revision.

The Grievance Procedures have remained the same since the April 1,




                                    13 
 
2013 revision to the Handbook. (June 27, 2018 Hr’g Tr. 110:18-21;

111:7-22, ECF No. 181 at 368-69.)

      20. The inmates are provided with the Handbook during their

intake process upon arrival at the Facility, pursuant to the Cape

May County Sheriff’s Office Standard Operating Procedure 406 (Ex.

D-5; June 27, 2018 Hr’g Tr. 101:6-102:22, ECF No. 181 at 359-60.)

“The purpose of the Inmate Handbook is to advise all inmates of

the Cape May County Correctional Center of the institutional rules

and   regulations   which    the     inmate   must   comply   with   while

incarcerated.” (Ex. D-5 at CCC945.)

      21. During the intake process, an inmate’s personal property

is collected to be stored in the Facility’s property room and

certain items are issued to the inmate, including the Handbook.

The information is recorded on “institutional property inventory

receipt” and the receipt is placed in the inmate file maintained

in the records department. (June 27, 2018 Hr’g Tr. 102:3-19; 108:2-

109:7, ECF No. 181 at 360, 366, 367.) The inmate files are kept

in the ordinary course of business by the Facility. (Id. 133:6-

10, ECF No. 181 at 391.)

      22. The goal of the Grievance Procedures at the Facility is

to try to resolve the inmate’s complaint at the lowest step of the

procedure. (Id. 114:13-15, ECF No. 181 at 372.) The first step of

the Grievance Procedure provides:

          1. Resolving      Inmate    Problems/Issue   Officer
          Level.
                                     14 
 
                  a. Every effort will be made by the
                  assigned   tier  and/or  housing   unit
                  correctional officer, to resolve inmate
                  problems or issues before they become
                  grievances.

                  b. Prior to submitting a formal grievance
                  the inmate must try to resolve the
                  problem with the Shift Supervisor first.
                  If the issue involves the decision or
                  behavior of the Shift Supervisor, the
                  inmate has the right to circumvent the
                  chain-of-command   to   present   his/her
                  grievance to the Inmate Affairs Officer.

(Ex. D-3 at CCC928.)

      23. In practice, when inmates have complaints, they will

initially speak to their assigned tier officer and the tier officer

will address the problem if able to do so. (June 27, 2018 Hr’g Tr.

112:23-113:5, ECF No. 181 at 370-71.) Because an attempt is made

to resolve the complaint verbally at this step, complaints resolved

at Step 1 are not documented in writing. (Id. 120:19-121:2, ECF

No.   181   at   378-79.)   At   Step   1     of   the   Grievance   Procedures,

complaints may be raised verbally to more than one tier officer.

(Id. 165:12-21, ECF No. 181 at 423.) A verbal issue raised by an

inmate to a tier officer does not proceed to Step 2 if the tier

officer tells the inmate that the tier officer will resolve the

problem. (Lt. Campbell Depo Tr. Feb. 13, 2018, 44:8-21, ECF No.

177-1.)

      24.   As the first step explains and as Plaintiffs understood,

in order to commence the grievance process, he/she had to deal

                                        15 
 
with tier officers informally and escalate the issue by submitting

a Request Slip if the concerns were not addressed by the tier

officers. (June 6, 2018 Hr’g Tr. 153:15-22, ECF No. 181 at 214;

120:11-121:3, ECF No. 181 at 181-82; 130:19-21, ECF No. 181 at

191; 142:24-143:2, ECF No. 181 at 203-04; June 27, 2018 Hr’g Tr.

6:21-7:20, ECF No. 181 at 264-65.)

      25.   If the tier officer cannot resolve the issue within “a

reasonable amount of time,” “more than likely it would be by the

end of the shift,” then the grievance moves to Step 2. (Id. 112:23-

113-11, ECF No. 181 at 370-71.)

      26. If an inmate is satisfied with a tier officer’s response,

the Grievance Procedures are concluded.

      27. In practice, if an inmate’s concern cannot be resolved by

the tier officer at Step 1, the tier officer would provide the

inmate with an “Office of the Sheriff–Inmate/Staff Correspondence”

form, often referred to as a “Request Slip.” (June 27, 2018 Hr’g

Tr. 118:11-15, ECF No. 177-2 at 376.) Request Slips are designed

to   contain   information   regarding   the   inmate’s   complaint   and

information regarding the attempts at resolution made at Step 1.

Request Slips also require the date of the slip and the inmate’s

signature. (June 27, 2018 Hr’g Tr. 113:6-21, ECF No. 181 at 371.)

      28.   The Grievance Procedures contained in the Handbook do

not expressly refer to the Inmate/Staff Correspondence or Request

Slip as part of the procedure. In practice, the Request Slip is

                                   16 
 
the “writing” that is referenced as part of the procedures in Step

2: “Matters that can’t be resolved, and that become an inmate

grievance, will be made known in writing to a Shift Supervisor.”

(Ex. D-3 at CCC928; June 27, 2018 Hr’g Tr. 156:24-158:13, ECF No.

181 at 414-16.)

     29. Lieutenant Campbell is not aware of any incident when a

tier officer refused to provide a Request Slip. (Id. 118:25-119:2;

137:10-12; ECF No. 181 at 376-377, 395.) Likewise, Lieutenant

Campbell is not aware of any incident where a corrections officer

failed to process a Request Slip or ripped up a Request Slip. (Id.

137:13-22, ECF No. 181 at 395.)

     30. The Request Slip is forwarded to a shift supervisor, often

a sergeant, who would in turn speak with the inmate regarding

his/her concern and attempt to resolve the issue. (Id. 113:23-

114:12, ECF No. 181 at 371-72.)

     31. The Grievance Procedures provide:

          2. Unresolved Inmate Problems/Issues     Shift
          Commander/Shift Supervisor Level.

          Matters that can’t be resolved, and that
          becomes an inmate grievance, will be made
          known in writing to a Shift Supervisor. The
          Shift Supervisor will in turn discuss the
          situation with the inmate and attempt to
          satisfy the grievance. The Shift Supervisor
          will file a written report with a copy of the
          grievance to the Inmate Affairs Officer
          indicating the outcome of the meeting.

(Ex. D-3 at CCC928.)


                                  17 
 
     32. Once an inmate’s complaint that was written on a Request

Slip is resolved, the Request Slip is placed in the inmate’s file

in the records department. (June 27, 2018 Hr’g Tr. at 184:8-25,

ECF No. 181 at 442.)

     33. If a shift supervisor cannot resolve an issue raised by

an inmate on a Request Slip at Step 2, then the matter is escalated

to Step 3 of the Grievance Procedures. Step 3 of the Grievance

Procedure is initiated by a “Cape County Correctional Center Inmate

Grievance Form” (Ex. D-8), to be completed by both the inmate and

the shift supervisor. The form is then forwarded to Lieutenant

Campbell, who has been the Facility’s IA Officer since 2013, for

a decision. (Id. 119:11-22; 162:3-6, ECF No. 181 at 377, 420.)

     34. The Court finds that if a shift supervisor promises a

resolution to an inmate’s complaint at Step 2 of the Grievance

Procedures, and the inmate indicates his/her satisfaction with the

promised resolution, it is incumbent on the inmate to submit a new

Request Slip seeking a Grievance Form if the issue was not resolved

as promised. The issue raised by the inmate would then proceed to

Step 3 of the Grievance Procedures if still unresolved.

     35. The Grievance Form required at Step 3 of the Grievance

Procedures provides the following instructions:

          Inmates who feel that their rights have been
          violated; or feel that an institutional rule
          adversely   affects    their   condition   of
          confinement may invoke the grievance process.
          The aggrieved inmate must first attempt to
          resolve the grievance with the assigned tier
                                18 
 
              officer, prior to completing this form. No
              other   forms  or   correspondence  will   be
              considered for official handling of an
              internal inmate grievance. Asterisk (*) means
              mandatory completion for the grievance to be
              accepted.

(Ex. D-8.)

      36. The Grievance Form includes certain categories that can

be checked: medical, disciplinary, food, religion, staffing, and

other. If an inmate concern does not fit into one of the provided

categories, “other” can be checked and allows for a description of

the concern. The form also requires the inmate to provide his/her

name, ID number, housing assignment, date, and signature. The form

requires other information, including the name of the tier officer

who   first    addressed   the   inmate’s   concern,   the   name   of   the

supervising officer involved and the officer’s comments. This is

required to provide the IA Officer with information regarding the

inmate’s concern as it was processed through the first two steps

of the Grievance Procedures. The form requires other information

such as “Statement of Grievance,” which provides the inmate with

an opportunity to summarize his/her concern. (June 27, 2018 Hr’g

Tr. 115:19-116:21, ECF No. 181 at 373-74.)

      37. An inmate who was required to sleep on a mattress on the

floor due to lack of bed space was not permitted to file a Grievance

Form because there was no resolution to the lack of bed space.

(Lt. Campbell Depo. Tr. 2/13/18 at 50-1 to 9, ECF No. 177-1; Lt.

Campbell Depo. Tr. 2/21/18 at 38:24-39:55, ECF No. 177-2.)
                                     19 
 
     38. In response to Schartner’s complaints about overcrowded

conditions, officers at the Facility told him that those issues

were not grievable. (June 6, 2018 Hr’g Tr. 42:11-14, ECF No. 181

at 300.)

     39. Forty-seven grievances were filed in 2013 through 2017

and none were about overcrowding. (Ex. D-9.)

     40. Dearie complained about the overcrowded condition of the

eating area and was told overcrowding is not a grievable issue.

(June 6, 2018 Hr’g Tr. 87:5-13, ECF No. 181 at 148.)

     41. The Facility does not provide prisoners with written

guidance about what is a grievable issue and what is not. (June

27, 2018 Hr’g Tr. 148:5-149:1, ECF No. 181 at 406-07.)

     42. According to the written Grievance Procedures, the Inmate

Affairs Officer renders a decision at Step 3:

            3. Unresolved Inmate Problems/Issues Inmate
            Affairs Officer

            Level Decision Results.

            If the grievance isn’t resolved the Inmate
            Affairs Officer will review the grievance and
            render a decision. The Results of the Inmate
            Affairs Officer’s decision will be forwarded
            to the inmate filing the grievance, in writing
            or with a private interview with the Inmate
            Affairs Officer.

(Ex. D-3 at CCC928.)

     43. The Grievance Form also includes sections that the IA

Officer    is   required   to   complete.   The   IA   Officer’s   name   and

signature are required, along with his determination as to whether
                                     20 
 
the grievance is “substantiated” and the IA Officer’s comments.

(June 27, 2018 Hr’g Tr. 117:3-10, ECF No. 181 at 375.)

     44. In practice, Lieutenant Campbell meets and speaks with

the grieving inmates personally at Step 3. He will then write his

conclusion on the Grievance Form. If the inmate requests a copy of

the completed Grievance Form, Lieutenant Campbell provides a copy.

A copy of the Grievance Form is then filed in the inmate’s file in

the records department of the Facility, whether the grievance was

determined as substantiated or not. (Id. 117:11-118:10, ECF No.

181 at 375.)

     45. Once an inmate issue or concern reaches Step 3—a formal

grievance status—it is also included in the Facility’s “Monthly

Inmate Affairs Commander Report.” (Ex. D-9.) The Report identifies

the grieving inmate’s name and ID number, grievance type, and

status. A review of the Monthly Reports moved into evidence reveals

that there are months when no grievances have been reported and

other months when numerous grievances are reported. (See e.g. Ex.

D-9 at CCC1725-1728). Moreover, certain grievances included in the

Reports show the status of “substantiated,” which indicates that

the inmate’s concern is legitimate. (June 27, 2018 Hr’g Tr. 122:14-

125:22, ECF No. 181 at 380-383.)

     46. A review of the Monthly Reports reveals that no Grievance

Form was filed by any of the named Plaintiffs between January 2013

and January 2018. (Ex. D-9.)

                                21 
 
      47. Pursuant to the Facility’s Grievance Procedures, an inmate

is   provided   with   the   opportunity   to   appeal   the   IA   Officer’s

decision regarding his/her grievance at Step 3.

           4. Appeal of Decision. Inmates may appeal the
           decision of the Inmate Affairs Officer by
           submitting a letter of appeal to the Warden or
           Captain. The Warden or Captain will review the
           original grievance and the decision of the
           Inmate Affairs Officer before responding to
           the inmate.

(Ex. D-3 at CCC928; June 27, 2018 H’rg Tr. 120:1-18, ECF No. 181

at 378.)

      48. A copy of the warden’s or captain’s decision is placed in

the inmate file, as with any other documents generated during the

entire grievance procedure. (Id. 120:1-18, ECF No. 181 at 378.)

      49. Lieutenant Campbell is not aware of any grievance reaching

Step 4 since he was promoted to the position of IA Officer. (Id.

178:6-8, ECF No. 181 at 436.)

      50. The Facility’s Grievance Procedures haves been approved

annually by the New Jersey Department of Corrections since 2013.

(Id. 127:18-128:1, ECF No. 181 at 387-388.)

       i. Plaintiff Emily Docherty

      51. In the Third Amended Complaint, Docherty alleged female

inmates are not supplied with adequate feminine hygiene products

or toilet paper, and they do not receive such supplies in a timely

fashion. (Third Am. Compl., ¶¶42-44, ECF No. 127.) Further, in

some instances, sanitary napkins were not provided at all, forcing

                                     22 
 
inmates to bleed into their clothing, which they are forced to

wear until clean clothing is provided. (Third Am. Compl., ¶¶42-

44, ECF No. 127.) She seeks relief for unconstitutional conditions

of   confinement    in    violation     of   the   Eighth    and    Fourteenth

Amendments. (Id.)

     52.   Docherty      was   first   incarcerated   at    the    Facility   in

December 2013 for approximately three days. (June 6, 2018 Hr’g Tr.

128:1-9; 139:25-140:5, ECF No. 181 at 189, 201.) She returned to

the Facility in August 2015 for approximately three months, and

again in April 2017 for approximately five months. (Id. 129:3-8;

140:23-141:3, 147:10-24, ECF No. 181 at 190, 201-02, 208.) She

also stayed at the Facility in Spring of 2018 for approximately

two months. (Id. 150:20-22, ECF No. 181 at 211.) She has been at

the Facility on five separate occasions. (Id. 129:9-13, ECF No.

181 at 190.)

     53. Docherty received the Inmate Handbook every time she

arrived at the Facility, except her last stay in 2018. (June 6,

2018 Hr’g Tr. 128:15-22, ECF No. 181 at 189.) Docherty was aware

that she was required to submit a Request Slip as part of the

Facility’s Grievance Procedures. (Id. 142:24-143:2, ECF No. 181 at

203-04.)

     54. Docherty complained about the lack of toilet paper and

feminine hygiene pads for the female inmates at the Facility. (Id.

130:10-131:3, ECF No. 181 at 190-192.)

                                       23 
 
       55. Docherty was advised to submit a Request Slip for her

concerns. (Id. 130:19-21, ECF No. 181 at 191; 142:24-143:2, ECF

No. 181 at 203-04.)

       56. Docherty admitted that she only complained verbally and

never submitted a Request Slip. (Id. 131:23-25, ECF No. 181 at

192; 130:8-9, ECF No. 181 at 191); 130:25-131:2, ECF No. 181 at

191-192; 133:4-7, ECF No. 181 at 194.) Docherty testified that she

did not write a Request Slip for toilet paper or pads because it

would take two days to get a response and she needed the supplies

faster. (June 6, 2018 Hr’g Tr. 130:13-131:25, ECF No. 181 at 191-

92.)

       57. The Court finds that when Docherty complained verbally

about insufficient toilet paper and pads, her issue was resolved

by supplying her with those items, thus resolving her complaint at

Step 1 of the Grievance Procedures. At best, Docherty’s testimony

seems to be, not that she was denied sanitary pads and toilet

paper, but that she had to ask for these supplies when she ran out

and the correctional officers gave her a “hard time.” (Id. 131:9,

ECF    No.   181   at   192.)    Docherty     never   filed   a   Request   Slip

complaining about either the response time or other actions of the

correctional officers in response to her requests for toilet paper

and pads.

       58.   Docherty   was     familiar     with   the   Facility’s   Grievance

Procedures and that the Handbook contained the procedures. She

                                       24 
 
received the Handbook every time she arrived at the Facility,

except for her stay in 2018. (Id. 152:24-153:10, ECF No. 181 at

213-214.)

        59. Docherty was familiar with the process regarding Request

Slips    and     indeed   submitted    them     for    other    issues—requesting

addresses of family and friends. She usually received a response

in approximately two days. (Id. 131:16-22, ECF No. 181 at 192.)

        60. During her 2017 stay at the Facility, Docherty received

responses every time she submitted a Request Slip. (Id. 147:25-

148:16, ECF No. 181 at 208-09.)

        61. Docherty was aware that if she was not satisfied with the

response from a tier officer at Step 1 of the Grievance Procedures,

she was to take her issue or concern to a shift supervisor. (June

6, 2018 Hr’g Tr. 153:15-22, ECF No. 181 at 214.) However, she

testified that she did not do so. (Id. 153:23-24.)

        62. Docherty has never taken her issues to the level of a

formal grievance at Step 3 of the written procedures in the

Handbook. (Id. 156:3-14.)

        63. Despite her knowledge that a Request Slip was a required

step in the Grievance Procedures and having submitted Request Slips

for certain requests, Docherty’s inmate file (Exs. D-10, D-10-D)

contains    no    Request   Slips     raising    any   issues    or   concerns   of

conditions of confinement which are the subject of this litigation.




                                         25 
 
        ii. Plaintiff Jermaine Mills

     64. Mills was incarcerated at the Facility in 2013 for a

period and returned to the Facility in September 2014. He remained

at the Facility until Summer of 2017. (June 27, 2018 Hr’g Tr. 5:18-

6:18, ECF No. 181 at 263-64.)

     65. Mills entered this litigation as a named-plaintiff in

Plaintiffs’    First      Amended   Class    Action   Complaint,   filed    on

September 16, 2016. (First Am. Compl., ECF No. 23.) Mills was

incarcerated when he filed suit on behalf of all Muslims who were

incarcerated at that time or will become incarcerated at the Cape

May County Correctional Facility. (Id. ¶¶5, 14.) He confirmed his

status as the class representative for Muslim inmates with respect

to religious issues. (June 27, 2018 Hr’g Tr. 69:20-70:1; 71:8-12,

ECF No. 181 at 327-29.) Mills clarified that he participated in

Friday prayers with male inmates only. (Id. 76:17-24, ECF No. 181

at 334.)

     66. Upon admission to the Facility in September 2014, Mills

was processed through intake, involving collection of his personal

property and issuance of an “intake bag,” including the Handbook.

Mills    reviewed   the    Handbook,     including    the   section   on   the

Facility’s Grievance Procedures. (Id. 6:21-7:20, ECF No. 181 at

264-65.) Mills was aware of the four-step Grievance Procedures,

including the appeals process at the fourth step. (Id. 77:4-23,

ECF No. 181-335.)

                                       26 
 
    67. During his 2014-2017 incarceration at the Facility, Mills

first complained about being assigned to sleep on the floor rather

than a bunk. When he verbally complained to a tier officer, he was

told that the Facility was overcrowded. (June 27, 2018 Hr’g Tr.

7:25-8:9, ECF No. 265-66.)

    68. Mills made a written request to be moved off the floor.

He was advised that inmates are moved to bunks in the order of

admission to the Facility. (Id. 8:13-25, ECF No. 181 at 266.) He

was not provided a Grievance Form.

    69. Mills was ultimately moved to a different cell and was

also assigned a bunk. (Id. 18:9-15, ECF No. 181 at 18.)

    70. The next issue Mills complained about was not being on

the list for attending Friday prayer for Muslims—Jumu’ah. When he

was advised that he had to sign up for Jumu’ah, Mills submitted

several Request Slips. He was then added to the Jumu’ah list. (Id.

18:16-22, ECF No. 181 at 276.)

    71. When Mills went to Jumu’ah the first few times, he noticed

there were not many people attending, and one time he was alone.

(Id. 18:23-1925, ECF No. 181 at 276.) Mills learned that people

were not coming because they were given dirty mats that people had

wiped their feet on to use as prayer mats. (Id. at 19:16-20:2, ECF

No. 181 at 277-78.)

    72. After verbally complaining about the condition of the

mats, Mills submitted a Request Slip because he felt the mats were

                                 27 
 
still unsanitary. (June 27, 2018 Hr’g Tr. 20:24-21:13, ECF No. 181

at 279-80.) He also complained in the Request Slip about the

location     of   Jumu’ah    because    it     was   in    an     area    where   people

urinated. (Id.) In response to his Request Slip, Mills spoke to

Lieutenant Denny. (Id. 21:12-21:17, ECF No. 181 at 279.) They spoke

about all issues Mills had with Jumu’ah. Lieutenant Denny said he

would get back to Mills but Mills never saw him again. (Id. 21:9-

22:3, ECF No. 181 at 279-80.)

       73. Mills filled out another Request Slip after Lieutenant

Denny failed to respond, and Lieutenant Campbell came to talk to

him. (Id. 28:13-19, ECF No. 181 at 286.)

       74.   Mills   could    not     recall    the       dates    of    his   multiple

discussions with Lieutenant Campbell regarding Jumu’ah because

multiple issues were recurring. (Id. 28:20-29:6, ECF No. 181 at

286-87.) The first issue they discussed was the unsanitariness of

the location of Jumu’ah services. (Id. 29:7-12, ECF No. 287.)

Lieutenant Campbell told Mills that if changing the location of

Jumu’ah presented a security issue, there would not be anything

he could do. (Id.)

       75. Mills also complained to Lieutenant Campbell that Muslims

were not permitted to congregate together. Lieutenant Campbell

told   him   it   presented     the    problem       of    mixing       prisoners   with

different classifications, and Lieutenant Campbell never resolved

the issue. (Id. 29:14-30:1., ECF No. 181 at 287-88.)

                                         28 
 
    76. Lieutenant Campbell was able to move Jumu’ah into the law

library based on Mills’ complaints about the unsanitary location

the services were held but the move lasted only two weeks. (June

27 Hr’g Tr. 30:2-7, ECF No. 181 at 288.)

    77. According to Lieutenant Campbell, if an inmate simply

requests a Grievance Form without taking the first two steps of

the procedures, the shift supervisor will attempt to resolve the

issue before providing the Grievance Form to the inmate. (Id.

135:21-136:7, ECF No. 393-94.)

    78.   Mills   submitted   a   Request   Slip   on   October   2,   2015

addressed to the “Grievance Committee/To whom it may concern.”

(Ex. D-12 at CCC170-71.) The Request Slip was his attempt to

present a formal grievance. He explained that after speaking with

different officers, he felt that his concerns were not being

addressed despite being advised by the officers that they would

attempt to make some changes. (June 27, 2018 Hr’g Tr. 30:22-32:1,

ECF No. 181 at 288-90.) Mills wrote in the Request Slip:

          This correspondence is in reference to the
          outright disrespect towards the Muslim prayer
          service on Friday. It is an ongoing problem
          that never gets the proper attention. I have
          been here over a year and the situation on
          where how and who attends changes on a
          consistent basis. As well as the condition of
          the room, the lack of sensitivity to the
          religion itself needs to be changed to where
          discrimination does not play a part. I request
          a sit down with people who has a little
          knowledge of the law and religion so a medium
          can be reached. I truly feel this is a
          situation that can not be solved on paper.
                                   29 
 
(Ex. D-12 at CCC170-71.)

     79. Mills had a conversation, which he remembered as being

with Lieutenant Campbell, after submitting his October 2, 2015

Request Slip, and said he was satisfied with the conversation.

(Id. 32:9-14, ECF 181 at 290.) The Request Slip includes the

following reply with an officer’s signature:

            I/M was spoken to & advised that I would have
            worker clean prayer mats. Although it will not
            happen this week, I/M was satisfied that room
            would be clean for next wk service.

(Ex. D-12 at CCC170.)

    80. Lieutenant Campbell testified that the October 2, 2015

Request Slip was never presented to him, it was presented to

Sergeant McGuire. Sergeant McGuire treated Mills’ October 2, 2015

Request Slip not as a Step 3 grievance but as a Step 2 Request

Slip. (June 27, 2018 Hr’g Tr. 129:11-24, 129:22-130:19, ECF No.

181 at 387-88.)

     81. The October 2, 2015, Request Slip was placed in Mills’

inmate file because he indicated that he was satisfied with the

response.    Mills   testified   that    he   was   satisfied   with   the

conversation that took place in response to his October 2, 2015

Request Slip, but he was not satisfied with the actual outcome.

(Id. 32:13-19, ECF No. 181 at 290.) Lieutenant Campbell, however,

credibly testified that the sanitation issue was resolved by

cleaning the prayer mats and the courtyard where Jumu’ah services

were held before the services every Friday. (Id. 172:5-17, ECF No.
                                   30 
 
181 at 430.) The Court finds Mills’ testimony that Lieutenant

Campbell never got back to him about the dirty prayer mats not

credible. (June 27, 2018 Hr’g Tr. 30:1-3, 33:7-14.) Mills never

proceeded past Step 2 of the Grievance Procedures for his issues

of dirty prayer mats and the unsanitary condition of the room where

Jumu’ah services were held. Lieutenant Campbell is not aware of

any request by Mills for a Grievance Form to raise his religious

issues. (Id. 131:10-18, ECF No. 181 at 389.) Lieutenant Campbell

never   received   a   formal   grievance   from   Mills   regarding   his

religious concerns. (Id. 129:1-10, ECF No. 181 at 387.)

     82. Mills also complained verbally about the lack of religious

study time for Muslims in contrast to other religious groups who

were provided with religious study classes. (Id. 46:18-47:4, ECF

No. 181 at 304-05.) He made a request for an Imam to assist in the

development of his faith. (Id. 47:24-48:1, ECF No. 181 at 305-06.)

Mills   admitted   that    he   received    a   response   after   having

conversations with officers and was advised that the Facility

attempted to contact a mosque in Atlantic City to arrange an Imam

to provide services at the Facility; however, that never came to

fruition. (June 27, 2018 Hr’g Tr. 48:3-11, ECF No. 181 at 306.)

     83. After indicating to officers his satisfaction with their

promises to resolve his complaints, Mills did not submit a Request

Slip to complain that an Imam was not provided for religious study,

and that more religious study time was not provided. Mills never

                                    31 
 
proceeded past Step 1 of the Grievance Procedures for his issues

of more religious study time and an Imam to assist in religious

study.

        iii. Plaintiff Frederick Schartner

       84. Schartner was incarcerated at the Facility between May

28, 2016 and October 14, 2016. (June 6, 2018 Hr’g Tr. 20:24-21:8,

ECF No. 181 at 81-82.)

       85. Schartner entered this litigation as a named-plaintiff in

Plaintiffs’ Second Amended Putative Class Action Complaint filed

on October 7, 2016. (Second Am. Compl., ECF No. 30.) Schartner,

who suffers diabetes and vision impairment, was incarcerated when

he filed suit on behalf of all inmates with disabilities who were

incarcerated at that time or will become incarcerated at the Cape

May County Correctional Facility. (Id. ¶¶6, 16.)

       86. Schartner seeks relief for violations of the New Jersey

Law Against Discrimination. (Third Am. Compl, ECF No. 127, ¶¶87-

92.)

        iv. Plaintiff Gerald Dearie

       87. Dearie was incarcerated at the Facility on numerous

occasions between 2004 and 2018. (June 6, 2018 H’rg Tr. 79:22-24;

ECF No. 181 at 140.) He was in the Facility in June 2016, October

2016 and March through September 2017. (Third Am. Compl., ECF No.

127, ¶3.)




                                  32 
 
     88. Dearie entered this litigation as a named-plaintiff in

the Third Amended Class Action Complaint in December 2017. (Id.)

Dearie was incarcerated when he filed suit on behalf of all inmates

at the Facility allegedly harmed by exposure to mold and/or have

a reasonable apprehension of being harmed by mold. (Third Am.

Compl., ¶¶3, 11, 14, ECF No. 127.)

     89. Dearie has reviewed the Inmate Handbook and was familiar

with the Grievance Procedures at least since his incarceration at

the Facility in 2012. (June 6, 2018 Hr’g Tr. 80:2-6; 103:16-22,

ECF No. 181 at 141, 164.)

     90. Dearie was aware the Grievance Procedures involved three

or four steps. He was familiar with the first step involving a

verbal complaint by the inmate and tier officers’ efforts to

resolve the issue at that stage. Dearie agreed that many issues

were resolved at Step 1 of the Grievance Procedures. (Id. 120:11-

121:3, ECF No. 181-82.)

     91. Dearie was familiar with the second step of the Grievance

Procedures and understood it required a written submission. He

understood that the written submission referenced in Step 2 of the

procedures   referred   to   the   Request   Slips   or   Inmate/Staff

Correspondence. He also understood that an inmate had to submit a

Request Slip. (Id. 122:9-22, ECF No. 181 at 183.) Dearie understood

that pursuant to the Grievance Procedures, a shift supervisor will

discuss the situation with the inmate regarding the Request Slip

                                   33 
 
and attempt to address the issues raised. (Id. 122:23-123:2; ECF

No. 181 at 183-84.) Dearie remembered putting in a request slip

about sleeping on the floor, with two or three follow ups. (June

6, 2018 Hr’g Tr. 123:12-23, ECF No. 181 at 184.)

     92. Dearie was told overcrowding is not a grievable issue

because nothing can be done about it. (June 6, 2018 Hr’g Tr. 87:4-

23, ECF No. 181 at 148.)

     93. Dearie admitted that he never submitted a Request Slip

raising the issue of exposure to mold. (Id. 87:18-88:8, ECF No.

181 at 148-49.)

     94. When Dearie reviewed his inmate file that Defendants

produced in this litigation, he did not see certain Request Slips

that he submitted during his incarceration at the Facility. (Id.

81:6-1, ECF No. 181 at 142.) Dearie acknowledged that he was aware

of the distinction between the “pink slips” regarding medical

issues and the white Request Slips associated with the Grievance

Procedures. (Id. 104:1-19, ECF No. 181 at 165.)

     95. The Court finds that Dearie’s medical requests were

submitted   on   “pink   slips”   which   were   not   produced   in   this

litigation. In any event, submitting a pink medical slip is not

part of the Grievance Procedures.

     96. Dearie verbally complained on many occasions, but he

submitted only two or three Request Slips raising his issue with

sleeping on the floor. (June 6, 2018 Hr’g Tr. 107:12-24.) The Court

                                    34 
 
finds Dearie never advanced past Step 1 of the Grievance Procedures

concerning his complaint about exposure to mold causing him to

become ill.

III.    CONCLUSIONS OF LAW

       1. Plaintiff Schartner’s disability discrimination claims in

the Third Amended Complaint may proceed because they are brought

solely under the NJLAD, for which there is no PLRA exhaustion

requirement.

       2. Plaintiff Mills’ religious claims under the NJLAD may

proceed because there is no PLRA exhaustion requirement.

       3. Cape May County Correctional Facility’s written grievance

procedures     satisfied    the   requirements   for   PLRA   exhaustion,

pursuant to Concepcion v. Morton, 306 F.3d 1347, 1354 (3d Cir.

2002).

       4. In practice, Plaintiffs were not permitted to use Cape May

Correctional Facility’s Grievance Procedures to complain about

overcrowded conditions in the jail. Therefore, the Facility’s

Grievance Procedures were unavailable to Plaintiffs for the issue

of overcrowding.

       5.   Plaintiff      Docherty     failed   to    properly   exhaust

administrative remedies for her Eighth and Fourteenth Amendment

claims regarding inadequate feminine hygiene products, toilet

paper and clean clothing, as required under the PLRA.




                                      35 
 
       6. Plaintiff Dearie failed to properly exhaust administrative

remedies for his Eighth and Fourteenth Amendment claims regarding

exposure to mold, insect infestation and inadequate ventilation,

as required under the PLRA.

       7.   Plaintiff    Jermaine    Mills       failed    to   properly    exhaust

administrative remedies for his First and Fourteenth Amendment

claims regarding violation of his religious rights, as required

under the PLRA.

IV. CONCLUSION

       For the foregoing reasons, Defendants have established the

affirmative defense of failure to exhaust administrative remedies

under   the   PLRA   for:   Counts   I     and    II,     Docherty’s     Eighth   and

Fourteenth Amendment claims regarding inadequate feminine hygiene

products, toilet paper and clean clothing; Counts I and II,

Dearie’s Eighth and Fourteenth Amendment claims for exposure to

mold, insect infestation and inadequate ventilation; and Count

III,    Mills’   First   and   Fourteenth        Amendment      claims    regarding

violation of his religious rights.

       Counts I and II under the Eighth and Fourteenth Amendments

for overcrowding may proceed because administrative remedies were

unavailable to Plaintiffs. Count IV (religious discrimination) and

Count V (handicap discrimination) under the NJLAD may proceed

because PLRA exhaustion is inapplicable.




                                         36 
 
An appropriate Order follows.

Date: January 7, 2019

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                37 
 
